DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 8791779) in view of Meyer et al. (US 6760202) and Peng (US 5268805).
In re claim 17, Jonsson, in figures 1-6, discloses an armature for an electromagnetic actuator, the armature comprising: an armature body comprising a cellular structure (cells 45), at least one electrically conductive member (portions of armature body 27 facing the coils are the electrically conductive members) configured for cooperation with a magnetic field generator of an electromagnetic actuator, a magnetic field generator including a repulsion coil (37,38),  a connection end (17) configured for connection of the armature to an apparatus operable by an electromagnetic actuator, wherein the cellular structure comprises cells having an orientation that extends in a direction away from the electrically conductive member (as seen in figure 3). Jonsson does not explicitly teach a separate conductive member or the longitudinal direction extension. Meyer however, in figures 1-9, teaches that it is known in the art to have a similar device with a separate conductive member (8, see figures 2 or 9 for best view). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the conductive member of Jonsson separate as taught by Meyer, or have replaced the armature structure of Jonsson with the armature/conductive member of Meyer in order to make the structure more modular. Peng teaches that it is known in the art to create openings in a solid structure to reduce weight and inertia in an armature structure. Figures 5-9 show that multiple shapes and arrangements are possible, thereby teaching that a specific orientation of openings is not critical. Thus it would have been obvious obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the cells of Jonsson to longitudinal and lateral orientations as claimed as an obvious matter of design choice, since either arrangement performs the same function. Furthermore, the applicant, in the disclosure does not discuss any criticality of the claimed arrangement, but on the contrary, clearly suggests that different cell sizes and cellular structures would also perform the intended functionality.
In re claim 18, Jonsson, in figures 1-6, discloses that the cellular structure includes cellular walls (between the cells) configured to take up and/or distribute forces and stresses within the armature (inherent functionality).
In re claim 19, Jonsson, in figures 1-6, discloses that the armature is configured to be movable in at least one direction of movement when the armature is mounted in an electromagnetic actuator (as shown in figure 3), and wherein the cellular structure includes cellular walls extending in the at least one direction of movement (walls between cells as shown in figure 3).
In re claim 21, Jonsson, in figures 1-6, discloses that the armature body includes an armature housing configured to at least partly surround the cellular structure (the structure of the armature body surrounding the cells is the armature housing performing the claimed function).
In re claim 22, Jonsson already teaches the conductive member being part of the armature body. Meyer teaches a separate conductive member performing the same functionality but does not clearly show the conductive member being embedded. Thus, it would have been obvious to one of ordinary skill in the art to have embedded the conductive member of Meyer in the armature of Jonsson for better retention. Furthermore, embedding a structure in another structure is generally known in the art and would have been obvious to one of ordinary skill in the art.
In re claim 23, Meyer discloses that the armature body (attached to the electrically conductive member) has a central axis and a delimiting external contour, and wherein, for at least a portion of the armature body, a distance between the central axis and the external contour decreases in an axial direction towards the connection end of the armature (in the same way as shown by the applicant; this can be seen in figures 2 and 9).
In re claim 24, Meyer discloses that the armature body has at least one side that has a flat portion that is perpendicular to a central axis of the armature and wherein the at least one electrically conductive member (8) is located on or in said flat portion (as seen in figures 2 and 9). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 8791779) in view of Meyer and Mecklenburg (US 10181373).
In re claim 20, Jonsson/Meyer discloses the claimed structure except for the honeycomb structure. Mecklenburg however teaches that it is known in the art to use honeycomb cell structure in an actuating device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used honeycomb cells taught by Mecklenburg instead of the cells present in Jonnson in order to provide a stronger or lighter structure.
Allowable Subject Matter
Claim 26 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alexander Talpalatski/           Primary Examiner, Art Unit 2837